Title: From George Washington to Anthony Whitting, 28 April 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia April 28th 1793

Your letter of the 24th instt with the weekly reports—except Greens—which was not among them, came to hand yesterday. With respect to the Sheriffs acct, given in by Chs Turner, it is my desire now (and was so expressed in my last) that you would enquire of some person well acquainted with the taxes, whether

the rates there charged are the legal ones? & by what authority, if the Parish tax was levied in Tobo, he has converted it into 4/2 cash? If it is an arbitrary act of his own, & you can discharge this tax by purchasing Tobo on more advantageous terms than he has charged it—or, if he is not warranted in making such a charge I will not pay it—because I am resolved not to submit to the impositions of such sort of people.
Upon the back of each Clerks note I have directed what is to be done with them. Those which are to be paid by me, you are to settle for at 12/6 pr Ct; unless you shall be advised by those who are well knowing to these matters that they have a right to the Tobacco. This, I am sure, was the law formerly and I have no reason to believe it is altered since but have more reason to suspect these or some of them have been paid before: for it is very unusual for the Clerks & Sheriffs to let their fees lye over two or three years when there is a regular collection for them every year, or Officers whose business it is so to do. I wish also to know how it comes to pass that in Fairfax Parish I am charged for 376 Acres of Land seperately. I do not, unless I was at home & could have recourse to my Papers, know the agregate quantity of my land in that Parish—but sure I am, I have no seperate tract in it of 376 Acres.
I am very glad to find you have obtained a temporary supply of lime; but if you could get the Shells (even at 25/. pr Bushls) it would make that article come much cheaper than buying Shell lime at 9d.—I think I have been told that one bushel of Stone lime will go as far as three bushels of that made from Shells—but the quantity of either which it will take to lay a thousand Bricks, is more than I am able to inform. This knowledge you must learn from a comparison of different accts, to be obtained from the Bricklayers in Alexandria; as also the difference between the two kinds of lime; and the proportion of each to Sand; and make Davis conform strictly to it: without which he will (as he always has done) put a great deal more lime than is necessary. I once made an experiment of this sort (in the Wall which runs from the Stercorary to the Ice house) but have forgot the proportions, in the different parts of that wall, but recollect well that in some part thereof there was considerably more sand than usual, therein. When you know the kind of lime you are to use, & how much of it the laying of a 1000 Bricks will take, you can be at no

loss for the total required; as the Plan gives the number of Bricks which the building will take. Of Shells you need be under no fear of an overstock; but of lime, if it grows worse by keeping, I would not procure much more than is sufficient for that work. The foundation of which I should be glad (now you have got lime) to hear was begun; I mean the Brick Work; that no delay may happen to the Carpenters work; The first of which that will be wanting, is the pieces for the sleepers of the lower floor to rest on; and next, the Windows. I request that, in laying out the foundation you will be present, and attend to the directions I have given; for I shall be mortified if any mistake happens: & I wish also, that particular attention may be paid to fastening the bars in the Cills of the windows; and that the ends of these window Cills may be worked into the pillers of the Wall: for on these two things the security of that apartment (with a good door & lock) absolutely depends.
I am very glad to hear you have got part of the scantling; and of a good kind; and that you expect the rest without delay. Will you have shingles enough? Almost any kind will do for the top; as it will be pretty taunt, & when drawing to a point, will require narrow ones.
Is all the Peoples cloaths made, that Charlotte should be out of Work? The Spinning in this case, or indeed in any case, ought to go on expeditiously; to provide for the Fall cloathing.
Mrs Washington informs me that her Overseer (Tayler) has applied for a Cart against Harvest; & requests that I would give such orders as I shall think proper concerning it. A Cart of some sort, I suppose is necessary; but as I know there is a pair of truck wheels belonging to the Plantation, a proper body put to them by her own people (an acct of the time they are about it to be rendered & deducted) might suffice; as the Wheat will not be to be drawn far. The Corn ground at this Plantation must be kept clean & well worked, that it may be laid in Wheat in Augest.
I perceive by the Report from the River Plantation that some of the hands were engaged in gathering & Sowing Cedar berries—which I was glad of—but if the gum, or glutinous substance was not rubbed of before sowing, the time & labour spent in this business will have been all lost.
The late stormy weather has, I fear, not only checked your

fishing, but in all probability, has put an entire stop to it—as the season is now far spent.
It was not my opinion when I left Mt Vernon that the Coach Mare was with foal—but I yielded it to that of others. Let her be put to Traveller.
The Gardener applied to me, & seemed earnestly to wish, that he might be removed from the House he now lives in, to that in which Mr Butler Sleeps, on acct of its having a room to lodge in above (which a decent Woman would require) and another below to Cook in, with a floor unsusceptible of fire. Had this request been made before Mr Butler went into it, I should have yielded to it without hesitation—as well for the accomodation of the Woman as for that of Mrs Washington when she comes home, for she (the Gardeners wife) would be more at hand there, to receive her directions, & to do what might be required of her about the house than she could be at the other House; and I wish, even under this circumstance, the thing to take place. If Butler does not incline to go to the House where the Gardener at present lives in—(which by the bye is a very proper situation for an Overseer to be, to keep order & quiet in the family)—he might have Shoemaker Wills old apartment scoured up, & made a little decent & go into that, as he wants nothing more than a place to sleep in—whereas the Gardener & his wife require for eating, washing & lodging more than one Room, to be decent, which the Woman seems to be. There is a very good room over the Kitchen where Fairfax (your predecessor) used to lodge—but as the Major occupied it as a Store room—I would not, if the things belonging to that estate are still in it, have them removed, lest it should be considered as a slight.
In looking over the last weekly report that has been forwarded to me, I perceive the allowance of Meal to Muddy hole is increased one peck—Union Farm, & River farm two pecks each; and Dogue Run Farm three Pecks: Whether this addition, with what goes to their absent hands is sufficient, I will not undertake to decide; but in most explicit language I desire they may have a plenty; for I will not have my feelings again hurt with Complaints of this sort, nor lye under the imputation of starving my Negros and thereby driving them to the necessity of thieving to supply the deficiency. To prevent waste or embezzlement is the only inducement

to allowancing of them at all—for if, instead of a peck they could eat a bushel of Meal a week fairly, & required it, I would not with-hold or begrudge it them.
Mention every now and then how the wheat comes on and looks—Oats, Buck Wht and the new sown grass also. I remain Your friend & Well wisher

Go: Washington

